Title: To James Madison from Nicoll Fosdick and Others, 6 January 1814
From: Fosdick, Nicoll
To: Madison, James


        
          Sir,
          New London Cont. 6th January 1814
        
        We the undersigned Inhabitants of the city of New London, beg leave respectfully to represent, that some of us during the revolutionary War, others since the adoption of the federal Constitution and others since we have come to years of manhood, have been decidedly in favor of a republican form of Government, that we have all for many years past been unwearied in our exertions for the support of the present and its immediately preceding Administrations, that we still feel heartily disposed to yield all our support in the prosecution of such measures as have been recently adopted by the Government, that we are unitedly in favor of the War in which the United States are now so justly engaged, and that we feel disposed should it be necessary, to sacrifice our lives and property, in the prosecution of this War, until we can see our Country settled in an honorable and consequently permanant peace.
        We would also represent that we live in a State where almost to an individual the officers of its Government, are decidedly opposed to every measure adopted by the General Government to redress the wrongs and indignities to our Common Country and would rather secretly aid the Enemy in his pretentions to hold us subservient to his Will, than openly to espouse the cause of our injured fellow countrymen.
        These are the people with whom your respectful fellow Citizens have to combat at Elections, but with these alone we might contend with a hope of being at some time victorious, did we not see also opposed to us, men placed and continued in office by the Genl Government, equally desirous to bring the administration into disrepute.
        When your fellow Citizens go to the polls, and there see men holding offices under the Government of the United States, exerting themselves for the election of men decidedly opposed to the administration of that Government, we feel as if it were almost useless to contend, and should give up the idea of attending elections, did we suppose the Administration were advised of such things.
        Presuming then that under the present state of affairs the administration feel as do their friends in New London, that in ord[e]r to have the Government respectable its officers should be well disposed to that Government, we take the liberty to state a few instances in which we think it is all important that changes be made.
        J. Huntington Esqr the Collector of this Port, is a Man decidedly opposed to the administration and its supporters, ’tis said of him by his friends that he is a very still peaceable man and never says any thing on the subject of politics, but we would remark that in this he has his own

way and although he does not go into the Streets and there publicly proclaim himself an enemy to the administration, under which he holds a hitherto very lucrative office, yet Covertly he is always aiding the Enemies of the Government—no Republican gets a farthing of what is in the gift of his office, his every exertion is for the advancement of Men & measures directly and strenuously opposed to the measures of the Genl Government and his whole influence (of which his office necessarily gives him a considerable share) is used in opposition to those who express a friendship for the administration, and in aid of such as are inimical thereto.
        R. Douglas Esqr, Post Master in this place is a violent party man and cannot Keep from the friends of the Government, his malevolence against that Government, he openly and clamorously curses the War and those who declared it and hoots at and attempts to ridicule almost every measure adopted by the Government. He says every thing against the administration & heads of Departments except against the Post Master General his tongue is quiet.
        General Burbeck, who has the command of all the United States Troops in and near this place is a man who has not the confidence of any of the Republicans and they think him not deserving the confidence of the Administration. He has been frequently and lately heard to say that “we ought not to expect the American soldiers to fight in the present War as they did in the War of the Revolution, for that was a struggle for our Independence, but no body could tell what we were now fighting for,” General Burbeck has also said and that too with some warmth, that “the English had nothing to do with instigating the Indians against us,” that “the English ought not to be considered as at all responsible for a single act of savage barbarity” but that “the fault lay all at the door of our own Government for commencing an unprovoked war upon the savages.” These are the sentiments of a man who now holds a very important station in the army of the United States and through whose influence (as we believe) George L. Perkins of Norwich (a man of similar feelings) has lately been appointed paymaster of this District. Never were curses more lavishly shed than have been by this Perkins against the administration and its adherents.
        A Republican in New London, advocating the cause of his Country and the Conduct of the executive, is replied to in terms like these “you see the Government care nothing for your friendship, for they appoint to and continue in office men of our politics who are opposed to their measures &c.” Such things as these tend to damp the ardor of the friends to the administration, to depress their spirits, to unnerve their exertions, ’tis impossible they should have a different tendency.
        For further particulars of our situation we beg leave to refer you to Colo. Samuel Hawkins—whom we suppose to be now in Washington.

With sentiments of the highest respect and esteem we are, Sir, respectfully yours
        
          Nicoll Fosdick
          [and four others]
        
      